                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEANNA PIERCE,

                      Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 17-5539

CITY OF PHILADELPHIA,

                      Defendant.


                                       ORDER

      AND NOW, this 2nd day of August, 2019, upon consideration of Plaintiff’s

Motion for Attorneys’ Fees and Costs (ECF No. 109) and Defendant’s Response (ECF

No. 114), it is ORDERED that the Motion is:

   1. DENIED with prejudice as to Plaintiff’s request for attorneys’ fees and

   2. DENIED without prejudice to Plaintiff’s right to file a bill of costs for

      determination by the Clerk of Court in the first instance.


                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
